Title: Enclosure I: Contract with Samuel Blodget, Jr., 6 March 1792
From: Washington, George,Jefferson, Thomas,Blodget, Samuel, Jr.
To: 


          EnclosuresIContract with Samuel Blodget, Jr.
          
            Philadelphia Mar. 6. 1792.
          
          A Declaration to be made by the President
          That the sales of lots of public property in the town of Washington shall never be extended so far but that there shall remain and be reserved so many  of the said lots unsold as shall at the rate of 100. Doll. per lot be sufficient to secure the proportion of this loan not yet reimbursed, of which lots two fifths shall be South of an East and West line drawn through the President’s house, and three fifths North of that line, which said reserved lots shall be a security for the said principal not yet reimbursed and all arrears of interest.
          On the above security it is proposed to borrow half a million of dollars
          
            10,000 Dollars to be deposited by the contractor at the time of receiving the warrants, and to be forfeited if the first instalment be not compleated according to contract.
            40,000 Doll. to be paid on theday of May next
            50,000 Doll. on the same day of November following and so 50,000 more every six months till the whole shall have been paid.
            The interest to be paid half yearly at the rate of 6. per cent per annum, to run on each payment from the time it is made, and to be reserveable out of each instalment, while there are instalments to be paid.
            The whole sum is to be divided into 1000 shares of 500. Doll. each.
            No reimbursement shall be made till theday of May 1800, after which time they may be made at such times as the borrower shall think proper, provided that no smaller sum shall be reimbursed at any one time than 25,000. dollars.
            All payments by either party to be made at the bank of the United states or such branch thereof as the Commissioners of the federal buildings shall chuse.
            This sketch is to be obligatory on Mr. Blodget, who contracts to take the whole loan, but not on the President or Commissioners, till the sd. Commissioners shall consent.
          
          Witness Th: Jefferson
          
            Sam. Blodget Junr.
          
        